Cite as 28 I&N Dec. 250 (BIA 2021)                               Interim Decision #4011




            Matter of Sanny Montefar NEMIS, Respondent
                               Decided March 8, 2021

                           U.S. Department of Justice
                    Executive Office for Immigration Review
                        Board of Immigration Appeals


(1) Applying the categorical approach, the conspiracy statute, 18 U.S.C. § 371 (2012), is
   overbroad relative to the generic definition of a crime involving moral turpitude, and
   divisible between the offense clause, which may or may not involve moral turpitude,
   and the defraud clause of the statute, which is categorically a crime involving moral
   turpitude.
(2) To determine whether a conspiracy conviction under the offense clause of 18 U.S.C.
   § 371 constitutes a crime involving moral turpitude, the underlying statute of conviction
   should be examined under the categorical, and if applicable, modified categorical
   approach.
(3) The respondent’s conviction under 18 U.S.C. § 1546(a) (2012), punishing fraud and
   misuse of visas, permits, and other documents, is overbroad and divisible such that the
   modified categorical approach is applicable and it was proper to consider the conviction
   records. Matter of Serna, 20 I&N Dec. 579 (BIA 1992), clarified.
(4) The respondent’s conviction for conspiracy to commit visa fraud in violation of
   18 U.S.C. §§ 371 and 1546(a) is a conviction for a crime involving moral turpitude
   under the modified categorical approach.
FOR RESPONDENT: David K. Kim, Esquire, Flushing, New York
FOR THE DEPARTMENT OF HOMELAND SECURITY: Seth Goldman, Assistant
Chief Counsel
BEFORE: Board Panel: WILSON, GOODWIN, and GORMAN, Appellate Immigration
Judges.
GOODWIN, Appellate Immigration Judge:


   In a decision dated July 9, 2019, an Immigration Judge found the
respondent was inadmissible under section 212(a)(2)(A)(i)(I) of the
Immigration and Nationality Act, 8 U.S.C. § 1182(a)(2)(A)(i)(I) (2018), as
an alien convicted of a crime involving moral turpitude, and denied his
application for cancellation of removal under section 240A(a) of the Act,
8 U.S.C. § 1229b(a) (2018). The respondent has appealed from this decision.
The appeal will be dismissed.

                                           250
    Cite as 28 I&N Dec. 250 (BIA 2021)                         Interim Decision #4011




    The respondent is a native and citizen of the Philippines who was
accorded lawful permanent resident status in 2010. On November 29, 2016,
he was convicted of conspiracy to commit visa fraud in violation of 18 U.S.C.
§§ 371 and 1546(a) (2012). Thereafter, he traveled abroad and sought to
reenter this country. Based on his conviction, the Department of Homeland
Security (“DHS”) deemed him to be seeking an admission into the United
States and placed him in removal proceedings, charging him with
inadmissibility under section 212(a)(2)(A)(i)(I) of the Act. 1
    The Immigration Judge determined the respondent’s offense constitutes
a crime involving moral turpitude under section 212(a)(2)(A)(i)(I) of the Act,
rendering him inadmissible as charged. The Immigration Judge further
found the respondent statutorily ineligible for cancellation of removal and
alternatively denied that application in the exercise of discretion. The
respondent challenges these determinations on appeal. 2 We review the
Immigration Judge’s findings of fact for clear error, but we review questions
of law, discretion, and judgment, and all other issues de novo. 8 C.F.R.
§ 1003.1(d)(3)(i), (ii) (2020).

                              I. INADMISSIBILITY
                                A. Legal Framework

    Generally, lawful permanent residents, like the respondent, who are
returning to the United States from traveling abroad, “shall not be regarded
as seeking an admission into the United States . . . unless the alien . . . has
committed an offense identified in section 212(a)(2).”                Section
101(a)(13)(C)(v) of the Act, 8 U.S.C. § 1101(a)(13)(C)(v) (2018). The DHS
has the burden of proving by clear and convincing evidence that this
exception to the general rule for lawful permanent residents applies. Matter
of Rivens, 25 I&N Dec. 623, 625 (BIA 2011). In this case, the DHS was
required to establish that the respondent committed a crime involving moral
turpitude under 212(a)(2)(A)(i)(I) of the Act, rendering him inadmissible.
Section 101(a)(13)(C)(v) of the Act.
    In determining whether the respondent’s conviction is a crime involving
moral turpitude, we first apply the categorical approach, in which we look
1
   The notice to appear originally contained three charges; however, the DHS withdrew
the other two charges.
2
   We note that neither party argues the respondent’s conviction is subject to the petty
offense exception under section 212(a)(2)(A)(ii)(II) of the Act. The object of the
conspiracy, namely, a conviction under 18 U.S.C. § 1546(a), is not punishable as a
misdemeanor. Therefore, the maximum penalty possible under 18 U.S.C. § 371 exceeds
one year, such that the petty offense exception does not apply.

                                         251
 Cite as 28 I&N Dec. 250 (BIA 2021)                       Interim Decision #4011




solely to the minimum criminal conduct necessary to satisfy the essential
elements of the crime, not the particular circumstances of the respondent’s
conduct. See Mota v. Barr, 971 F.3d 96, 99 (2d Cir. 2020). If the statute is
overbroad, meaning that it criminalizes some conduct that involves moral
turpitude, and some that does not, we next consider whether the statute is
divisible. Obeya v. Sessions, 884 F.3d 442, 447 n.4 (2d Cir. 2018). A statute
is “divisible” if it “comprises multiple, alternative versions of the crime.” Id.
(quoting Descamps v. United States, 570 U.S. 254, 262 (2013)). If the statute
of conviction is divisible, we apply the modified categorical approach and
examine permissible documents from the respondent’s record of conviction
to determine “what crime, with what elements [the respondent] was
convicted of.” Mathis v. United States, 136 S. Ct. 2243, 2249 (2016) (citing
Shepard v. United States, 544 U.S. 13, 26 (2005)) (identifying documents
that are permissible for courts to examine in determining the elements of a
conviction under the modified categorical approach, including, inter alia,
charging documents, jury instructions, and plea agreements).

                    B. Conspiracy under 18 U.S.C. § 371

                  1. The Statute is Overbroad and Divisible

    The relevant statute, 18 U.S.C. § 371, criminalizes “two or more persons
[who] conspire either to commit any offense against the United States, or to
defraud the United States, or any agency thereof in any manner or for any
purpose, and one or more of such persons do any act to effect the object of
the conspiracy.” Applying the categorical approach, we conclude that
18 U.S.C. § 371 is facially overbroad, since it punishes both crimes involving
moral turpitude and crimes which may not involve moral turpitude within the
meaning of section 212(a)(2)(A)(i)(I) of the Act, because it covers not only
conspiracy to defraud, but also “to commit any offense.” Cf. Matthews
v. Barr, 927 F.3d 606, 620 (2d Cir. 2019) (“Where a statute is not facially
overbroad, the realistic probability approach requires a noncitizen to
demonstrate ‘that the State actually prosecutes the relevant offense in cases’
that fall outside the federal definition.” (citation omitted)).
    The United States Court of Appeals for the Second Circuit, in whose
jurisdiction this case arises, has found that 18 U.S.C. § 371 can be violated
in two different ways: either by “conspiring to commit ‘offenses’ that are
specifically delineated in other federal statutes,” or by “conspiring to
‘defraud the United States.’” United States v. Helmsley, 941 F.2d 71, 90
(2d Cir. 1991); see also United States v. Rosenblatt, 554 F.2d 36, 40 (2d Cir.
1977) (explaining that 18 U.S.C. § 371 is the “general federal conspiracy

                                      252
    Cite as 28 I&N Dec. 250 (BIA 2021)                          Interim Decision #4011




statute,” which may be prosecuted under the “offense” clause or the
“defraud” clause). Thus, whether the respondent’s statute of conviction is
divisible depends upon whether the offense clause and the defraud clause are
simply separate means of committing the conspiracy offense, or whether the
offense clause and the defraud clause each have unique elements that must
be proven for a conviction under the respective clause of 18 U.S.C. § 371.
See Mathis, 136 S. Ct. at 2249.
    In undertaking this inquiry, we note “[w]ithout question, the object of a
conspiracy constitutes an essential element of the conspiracy offense.”
United States v. Roshko, 969 F.2d 1, 5 (2d Cir. 1992). Notably, to be
convicted under the offense clause of 18 U.S.C. § 371, not only must the
conspirators have agreed to commit an offense, they also “must have agreed
to commit the same offense to satisfy the rule that they have agreed on the
essential nature of the plan.” United States v. Stavroulakis, 952 F.2d 686,
691 (2d Cir. 1992) (emphasis added) (citing Rosenblatt, 554 F.2d at 41).
Conversely, when the Government charges a defendant under the defraud
clause of 18 U.S.C. § 371, it must prove an agreement on the essential nature
of the alleged fraud. Rosenblatt, 554 F.2d at 42. As the object of the
conspiracy is an essential element of 18 U.S.C. § 371, and the offense clause
and defraud clause each has a distinct object, each clause has its own unique
element that must be proven for a conviction under that clause. 3 See Roshko,
969 F.2d at 2; Stavroulakis, 952 F.2d at 691; Rosenblatt, 554 F.2d at 41–42;
see also United States v. Alston, 77 F.3d 713, 718 (3d Cir. 1996) (“While the
‘offense’ clause requires reference to another part of the criminal code, the
‘defraud’ clause does not, simply because the substantive offense (fraud) is
contained in the statute itself.”).
    Additionally, we find the Second Circuit’s discussion in Helmsley, 941
F.2d at 91, relating to 18 U.S.C. § 371 to be instructive in determining
whether the statute’s offense clause and defraud clause each contain separate
elements that must be proven in order for a defendant to be convicted under
each specific clause. In that case, a defendant was charged under both the
offense clause and the defraud clause of 18 U.S.C. § 371. The indictment
alleged that the defendant conspired to accomplish five possible illegal
objectives, one of which was to defraud the United States, and the other four
each involved an agreement to violate a specific law. The jury was instructed
it must be unanimous as to which of the five alleged illegal objectives the
defendant conspired to accomplish. Given the jury had to decide
unanimously whether the defendant in that case either conspired to defraud

3
   We acknowledge, on occasion, the offenses will “overlap when the object of a
conspiracy is a fraud on the United States that also violates a specific federal statute.”
Helmsley, 941 F.2d at 90.

                                          253
    Cite as 28 I&N Dec. 250 (BIA 2021)                        Interim Decision #4011




the United States, or conspired to commit a specific offense (one of the four
possible offenses enumerated in the indictment), we conclude the defraud
clause and the offense clause each have unique elements that must be proven
for a conviction under 18 U.S.C. § 371. See Mathis, 136 S. Ct. at 2248–50
(explaining that the elements of an offense must be agreed upon by a jury).
We further conclude that 18 U.S.C. § 371 defines multiple crimes and is
therefore divisible. See id. at 2249.

           2. The Respondent was Convicted under the Offense Clause

   As we have determined the respondent’s offense of conviction is divisible,
we apply the modified categorical approach and examine the permissible
Shepard documents from the respondent’s record of conviction to determine
“what crime, with what elements [the respondent] was convicted of.” Id.
   Here, the record of conviction includes a single-count criminal indictment,
a plea transcript, and a judgment of conviction. The single count in the
indictment—Count One—provides the respondent conspired to “commit an
offense against the United States, to wit, immigration fraud.” The judgment
of conviction makes clear the respondent pleaded guilty to this single-count
criminal indictment. Thus, given our examination of the charging document
and the judgment of conviction—both of which are proper Shepard
documents—we are satisfied the respondent was convicted of conspiracy to
commit an offense against the United States under the offense clause of
18 U.S.C. § 371.
    When an alien is convicted of general Federal conspiracy under 18 U.S.C.
§ 371, the first determination is whether the alien was convicted under the
offense clause or the defraud clause of the statute. Where an alien is
convicted under the defraud clause, the inquiry ends, because this clause
categorically constitutes a crime involving moral turpitude. Fraud
convictions have long been held to constitute crimes involving moral
turpitude. See Mendez v. Mukasey, 547 F.3d 345, 347 (2d Cir. 2008).
However, where, as here, an alien is convicted under the offense clause, we
conduct categorical, and, if applicable, modified categorical analyses of the
underlying statute of conviction to determine if the underlying offense
involves moral turpitude. See Matter of Vo, 25 I&N Dec. 426, 429 (BIA
2011) (concluding that it is necessary to examine the underlying substantive
crime in determining whether a conviction for an inchoate offense renders
and alien removable). 4

4
  Whether a general Federal conspiracy under 18 U.S.C. § 371 under the offense clause
may also constitute a crime involving moral turpitude, where the underlying substantive


                                         254
 Cite as 28 I&N Dec. 250 (BIA 2021)                                 Interim Decision #4011




        C. Fraud and Misuse of Visas, Permits, and Other Documents
                           18 U.S.C. §1546(a)

                             1. The Statute is Overbroad

    Having determined that the respondent was convicted under the offense
clause of 18 U.S.C. § 371, which includes offenses that may or may not
involve moral turpitude, we analyze under the categorical approach whether
the underlying crime of fraud and misuse of visas, permits, and other
documents under 18 U.S.C. §1546(a) constitutes a crime involving moral
turpitude. See id. at 428–30.
    At the time of the respondent’s conviction, 18 U.S.C. § 1546(a) punished
by fine or imprisonment, the following:

        Whoever knowingly forges, counterfeits, alters or falsely makes any immigrant or
      nonimmigrant visa, permit, border crossing card, alien registration receipt card, or
      other document prescribed by statute or regulation for entry into or as evidence of
      authorized stay or employment in the United States, or utters, uses, attempts to use,
      possesses, obtains, accepts, or receives any such visa, permit, border crossing card,
      alien registration receipt card, or other document prescribed by statute or regulation
      for entry into or as evidence of authorized stay or employment in the United States,
      knowing it to be forged, counterfeited, altered, or falsely made, or to have been
      procured by means of any false claim or statement, or to have been otherwise
      procured by fraud or unlawfully obtained; or
        Whoever, except under the direction of the Attorney General or the Commissioner
      of the Immigration and Naturalization Service, or other proper officer, knowingly
      possesses any blank permit, or engraves, sells, brings into the United States, or has
      in his control or possession any plate in the likeness of a plate designed for the
      printing of permits, or makes any print, photograph, or impression in the likeness of
      any immigrant or nonimmigrant visa, permit or other document required for entry
      into the United States, or has in his possession a distinctive paper which has been
      adopted by the Attorney General or the Commissioner of the Immigration and
      Naturalization Service for the printing of such visas, permits or documents; or
        Whoever, when applying for an immigrant or nonimmigrant visa, permit, or other
      document required for entry into the United States, or for admission to the United
      States personates another, or falsely appears in the name of a deceased individual, or
      evades or attempts to evade the immigration laws by appearing under an assumed or
      fictitious name without disclosing his true identity, or sells or otherwise disposes of,

offense has only a general mens rea, is not addressed here as the underlying substantive
offense in this case (fraud and misuse of visas, permits, and other documents under
18 U.S.C. §1546(a)) involves a specific intent. Cf. Matter of Cervantes Nunez, 27 I&N
Dec. 238, 243 (BIA 2016) (holding that attempted voluntary manslaughter under California
law is categorically a crime of violence because the crime of attempt requires specific intent,
even though the underlying crime of voluntary manslaughter encompasses reckless
conduct and is not categorically a crime of violence).

                                             255
 Cite as 28 I&N Dec. 250 (BIA 2021)                               Interim Decision #4011




     or offers to sell or otherwise dispose of, or utters, such visa, permit, or other
     document, to any person not authorized by law to receive such document; or
       Whoever knowingly makes under oath, or as permitted under penalty of perjury
     under section 1746 of title 28, United States Code, knowingly subscribes as true, any
     false statement with respect to a material fact in any application, affidavit, or other
     document required by the immigration laws or regulations prescribed thereunder, or
     knowingly presents any such application, affidavit, or other document which
     contains any such false statement or which fails to contain any reasonable basis in
     law or fact . . . .

    For clarity of our analysis, we will treat the four phrases of the statute as
numbered one through four. Phrase one outlines, at minimum, conduct such
as possessing with no illegal use or intent to illegally use, an altered or
counterfeit immigration document. We conclude that such conduct is not a
crime involving moral turpitude. Matter of Serna, 20 I&N Dec. 579, 584
(BIA 1992) (holding that this offense is not a crime involving moral
turpitude). We therefore conclude the statute is overbroad, encompassing
some nonturpitudinous conduct, such that it is not categorically a crime
involving moral turpitude. Obeya, 884 F.3d at 447 n.4. Phrase four outlines
acts of fraud, containing the requisite mens rea and conduct which define
crimes involving moral turpitude. See, e.g., Lateef v. Dep’t of Homeland Sec.,
592 F.3d 926, 929 (8th Cir. 2010) (“Since intent to deceive for the purpose
of wrongfully obtaining a benefit is essential to a conviction [for identity
theft] the [Board’s] interpretation of that crime as one involving moral
turpitude is reasonable.”); see also Jordan v. De George, 341 U.S. 223, 228
(1951) (“[C]rimes involving fraud have universally been held to involve
moral turpitude.”). Therefore, we next consider whether the statute is
divisible, such that the modified categorical approach can be employed.

                            2. The Statute is Divisible

    Because 18 U.S.C. § 1546(a) contains four distinct phrases, we must
consider whether the statute lists multiple, alternative elements defining
different crimes, or whether the statute defines a single crime, with one set
of elements listing alternative factual means by which that set of elements is
satisfied. Mathis, 136 S. Ct. at 2249. If we determine the different phrases
within the statute contain different elements, we must proceed to the
modified categorical analysis. Id. at 2256. However, if the distinct phrases
are simply alternative means of committing a single crime, the statute is not
divisible, and the modified categorical approach cannot be used. Id.
    We conclude each of the four alternative phrases of § 1546(a) contain
unique elements, which the Government must prove to establish a conviction.
Compare United States v. Archer, 671 F.3d 149, 154 (2d Cir. 2011) (setting

                                           256
 Cite as 28 I&N Dec. 250 (BIA 2021)                             Interim Decision #4011




out the elements for the fourth phrase, which criminalizes “Visa fraud,” as
“(1) knowingly (2) presented (3) an application or ‘document required by the
immigration laws’ (4) that contained a false statement (5) as to a material
fact” (quoting 18 U.S.C. § 1546(a))), with Fed. Crim. Jury Instr. 7th Cir.
1546(a)[1] (2020 ed.) (outlining the elements for phrase one, which
criminalizes the “Use, or Possession of Immigration Document Procured by
Fraud,” as (1) knowingly used, attempted to use, possessed, obtained,
accepted, or received (2) a document prescribed by statute for entry into or
as evidence of authorized stay or employment in the United States (3) which
the defendant knew was forged, counterfeited, altered, or falsely made). See
generally Model Crim. Jury Instr. 9th Cir. 8.132–8.134 (2021) (setting forth
distinct elements for phrases one, two, and four of § 1546(a)).
    As such, § 1546(a) falls neatly within the sorts of divisible statutes
described by the Supreme Court in both Mathis, 136 S. Ct. at 2249 (stating
that a divisible statute has “a more complicated . . . structure, . . . list[ing]
elements in the alternative, and thereby defin[ing] multiple crimes”), and
Descamps, 570 U.S. at 262–63 (explaining that a divisible statute “comprises
multiple, alternative versions of the crime,” or “refer[s] to several different
crimes” (alteration in original) (citation omitted)).
    We conclude that the four phrases of 18 U.S.C. § 1546(a) are alternative
elements setting forth separate crimes, and therefore the statute is divisible.
Although not binding in this case, which arises in the Second Circuit, we are
further persuaded by the Seventh Circuit’s decision finding that the Board
correctly analyzed § 1546(a) using the modified categorical analysis. See
Marin-Rodriguez v. Holder, 710 F.3d 734, 738 (7th Cir. 2013). Because the
statute is divisible, we look to the record of conviction to identify the
statutory provision the respondent was convicted of violating. Mathis, 136
S. Ct. at 2249.

            3. The Respondent was Convicted under Phrase Four

   The respondent was convicted of the count contained within his criminal
indictment, which provides that he

     knowingly ma[de] under oath . . . [and] knowingly subscribe[d] as true, false
     statements with respect to material facts in applications, affidavits, and other
     documents required by the immigration laws and regulations prescribed thereunder,
     and knowingly presented such applications, affidavits and other documents required
     by the immigration laws and regulations prescribed thereunder, and knowingly
     presented such applications, affidavits, and other documents which contained such
     false statements and which failed to contain any reasonable basis in law and fact, to
     wit, [the respondent] and others prepared and submitted fraudulent applications in


                                          257
 Cite as 28 I&N Dec. 250 (BIA 2021)                              Interim Decision #4011




     support of H-1B visa applications, in violation of Title 18, United States Code,
     Section 1546(a).

    The criminal indictment establishes that the respondent was convicted
under phrase four of 18 U.S.C. § 1546(a). Since the respondent knowingly
committed fraud undermining the immigration system, we conclude that his
conviction involves moral turpitude. See Matter of Kochlani, 24 I&N Dec.
128, 130 (BIA 2007) (stating that “crimes that have a specific intent to
defraud as an element have always been found to involve moral turpitude”).
See generally Flores-Molina v. Sessions, 850 F.3d 1150, 1160–64 (10th Cir.
2017) (giving a general overview of the Board’s precedential decisions on
crimes involving moral turpitude involving fraud and deception).
    The respondent pled guilty to knowingly preparing and submitting
fraudulent visa applications. He prepared and submitted applications so that
others would receive nonimmigrant visas for which they were ineligible.
Such conduct is inherently dishonest and fraudulent. The respondent was
convicted of phrase four, involving the use of fraudulent documents, and not
mere possession of an altered document.

                           4. Matter of Serna Clarified

    The respondent argues he is not inadmissible because the offense
underlying his conviction (visa fraud under 18 U.S.C. § 1546(a)) is not
categorically a crime involving moral turpitude, citing to our precedent
decision in Matter of Serna, 20 I&N Dec. 579. In that case, we held that a
conviction under 18 U.S.C. § 1546 is not categorically a crime involving
moral turpitude, since it may include possession, without the use or intent to
use, an altered document. However, in Matter of Serna, we analyzed the
statute, as it existed in 1982, without considering the modified categorical
analysis. That version of the statute, which is different from the version
under which the respondent was convicted, read in relevant part:

       Whoever knowingly forges, counterfeits, alters or falsely makes any immigrant or
     nonimmigrant visa, permit, or other document required for entry into the United
     States, or utters, uses, attempts to use, possesses, obtains, accepts, or receives any
     such visa, permit, or document, knowing it to be forged, counterfeited, altered, or
     falsely made, or to have been procured by means of any false claim or statement, or
     to have been otherwise procured by fraud or unlawfully obtained . . . .
       ....
       Shall be fined not more than $2,000 or imprisoned not more than five years, or
     both.

18 U.S.C. § 1546 (1982).

                                          258
    Cite as 28 I&N Dec. 250 (BIA 2021)                           Interim Decision #4011




    We find here, as we did in Matter of Serna, that possessing with no illegal
use or intent to illegally use an altered or counterfeit immigration document
is not morally turpitudinous. However, we find the version of the statute
under which the respondent was convicted to be divisible, such that the
modified categorical analysis must be employed to determine under which
statutory phrase he was convicted. 5 We hold that a conviction for visa fraud
under phrase four of 18 U.S.C. § 1546(a) is a conviction for a crime involving
moral turpitude. 6 Consequently, we decline to disturb the Immigration
Judge’s conclusion that the respondent is inadmissible under section
212(a)(2)(A)(i)(I) of the Act.

                    II. CANCELLATION OF REMOVAL
    Having determined the respondent is removable, we now turn to the
respondent’s application for relief from removal. It is the respondent’s
burden to establish eligibility for relief from removal in all respects,
including that he merits such relief in the exercise of discretion. Sections
240(c)(4)(A)(i), (ii) of the Act, 8 U.S.C. § 1229a(c)(4)(A)(i), (ii) (2018). In
our de novo review of discretion, our consideration of the respondent’s
criminal activity is not limited by the categorical or modified analyses of the
criminal statute. We may consider all record evidence, including but not
limited to, records of convictions, police reports, and the respondent’s
testimony. See Matter of Thomas, 21 I&N Dec. 20, 23–24 (BIA 1995)
(holding that for discretionary relief the evidence of unfavorable conduct
may be considered).
    The respondent argues his application for cancellation of removal should
be granted. 7 Presuming the respondent credible, without deciding the issue,
we would nonetheless deny his application for cancellation of removal as a
matter of discretion. In exercising discretion under our de novo authority,
we “must balance the adverse factors evidencing the alien’s undesirability as

5
   We need not reach, and leave open the question whether the 1982 version of the statute
was divisible.
6
   We need not address whether phrases one, two, and three may themselves be further
divisible.
7
   The Immigration Judge concluded the respondent was ineligible for cancellation of
removal because he had obtained his lawful permanent resident status through fraud, and
therefore pretermitted the respondent’s application under Matter of Koloamatangi, 23 I&N
Dec. 548, 552 (BIA 2003). Despite the Immigration Judge’s pretermission determination,
he reviewed the claim in its entirety, alternatively denying the application as a matter of
discretion. Since our decision rests on the alternative discretionary denial under section
240A(a) of the Act, we need not reach the issue of the respondent’s possible fraudulent
acquisition of status.

                                           259
 Cite as 28 I&N Dec. 250 (BIA 2021)                      Interim Decision #4011




a permanent resident with the social and humane considerations presented in
his [or her] behalf to determine whether the granting of . . . relief appears in
the best interest of this country.” Matter of C-V-T-, 22 I&N Dec. 7, 11 (BIA
1998) (alteration in original) (quoting Matter of Marin, 16 I&N Dec. 581,
584–85 (BIA 1978)) (holding that the general standards developed for the
exercise of discretion under former section 212(c) of the Act, 8 U.S.C.
§ 1182(c) (1994), are applicable to the exercise of discretion under section
240A(a) of the Act).
    Favorable considerations include family ties within the United States,
residence of long duration in this country (particularly when the inception of
residence occurred at a young age), evidence of hardship to the respondent
and his family if removal occurs, service in this country’s armed forces, a
history of employment, the existence of property or business ties, evidence
of value and service to the community, proof of genuine rehabilitation if a
criminal record exists, and other evidence attesting to a respondent’s good
character. Id. Adverse factors include the nature and underlying
circumstances of the grounds of removal that are at issue, the presence of
additional significant violations of this country’s immigration laws, the
existence of a criminal record and, if so, its nature, recency, and seriousness,
and the presence of other evidence indicative of a respondent’s bad character
or undesirability as a permanent resident of this country. Id.
    The Immigration Judge appropriately considered the respondent’s
significant positive factors, placing emphasis on his difficult family situation.
We have considered the factors raised by the respondent on appeal, including:
a lengthy residence in the United States, significant family ties in the United
States, the hardship his family would suffer upon his removal, employment,
contributions to the community, and the respondent’s remorse for his
criminal conduct. The respondent argues on appeal that the Immigration
Judge did not consider his rehabilitation. We disagree. Though the
Immigration Judge did not specifically employ the term “rehabilitation,” the
Immigration Judge’s decision reflects consideration of the evidence
presented, including the respondent’s efforts to rehabilitate. Regardless,
under our de novo authority to review discretionary findings, we have
considered the respondent’s rehabilitation argument.                  8 C.F.R.
§ 1003.1(d)(3)(ii).
    The Immigration Judge further considered the respondent’s negative
factors, namely, the events that led to his conviction of conspiracy to commit
visa fraud. As noted by the Immigration Judge, the respondent conspired to
commit fraud by submitting immigration documents that he knew were false
and misleading. He also coached an individual on how to pass the consular
interview. The respondent committed these acts over a period of several

                                      260
 Cite as 28 I&N Dec. 250 (BIA 2021)                       Interim Decision #4011




years. The respondent’s repeated efforts to knowingly violate immigration
laws reflect a lack of contrition and accountability for misconduct that
undermines the integrity of our nation’s laws. The respondent’s many
equities and later attempts at rehabilitation do not overcome his ongoing
fraudulent scheme. See generally INS v. Yueh-Shaio Yang, 519 U.S. 26, 32
(1996) (“It is assuredly rational, and therefore lawful, for [the Attorney
General] to distinguish aliens such as the respondent who engage in a pattern
of immigration fraud from aliens who commit a single, isolated act of
misrepresentation.”).
    Upon consideration of the equities before us on de novo review, we agree
with the Immigration Judge’s conclusion that the weight to be attributed to
the respondent’s positive equities is undercut by his criminal record in this
country. As such, we affirm the Immigration Judge’s discretionary denial of
the respondent’s application for cancellation of removal under section
240A(a) of the Act. The appeal is dismissed.
    ORDER: The respondent’s appeal is dismissed.
    NOTICE: If a respondent is subject to a final order of removal and
willfully fails or refuses to depart from the United States pursuant to the order,
to make timely application in good faith for travel or other documents
necessary to depart the United States, or to present himself or herself at the
time and place required for removal by the DHS, or conspires to or takes any
action designed to prevent or hamper the respondent’s departure pursuant to
the order of removal, the respondent shall be subject to a civil monetary
penalty of up to $813 for each day the respondent is in violation. See section
274D of the Act, 8 U.S.C. § 1324d; 8 C.F.R. § 280.53(b)(14).




                                      261